Citation Nr: 0405805	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-10 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hepatitis.

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for hepatitis and assigned a noncompensable rating 
effective from November 13, 1997.

This case was certified to the Board by the St. Petersburg, 
Florida, VARO.


REMAND

Pursuant to the Board's instructions in a Remand dated in 
August 2000, the RO requested that the appellant identify 
healthcare providers who had treated him for hepatitis since 
October 1997.  The appellant provided such information in a 
November 2000 statement.  However, the RO has failed to 
obtain records from all the healthcare providers identified 
by the veteran.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating liver 
disorders such as the appellant's service-connected 
hepatitis.  See 38 C.F.R. § 4.114, Diagnostic Codes 7311, 
7312, 7343, 7344, 7345, 7351, 7354 (2003).  This amendment 
was effective July 2, 2001.  See 66 Fed. Reg. 29486 (May 31, 
2001).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, VA must evaluate the appellant's claim for a 
higher rating from July 2, 2001, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to July 2, 2001, the revised 
regulation cannot be applied.  The appellant has not been 
provided notice of the revised rating criteria.  The November 
2003 Supplemental Statement of the Case (SSOC) included only 
the criteria in effect prior to July 2, 2001.  The RO should 
also consider whether "staged ratings" are appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, in a July 1999 decision, the RO denied the 
appellant's claim of entitlement to a permanent and total 
rating for nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).  In a May 2000 notice of disagreement, 
the appellant disagreed with the decision to deny pension 
benefits.  Because no Statement of the Case (SOC) has been 
provided on the issue of entitlement to a permanent and total 
rating for nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2), the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part):

1.  After securing any necessary release, 
the RO should obtain medical records from 
Family Medical Associates in Ridgefield, 
Connecticut, for treatment of the 
appellant for hepatitis between January 
1, 1995, and December 31, 1998.

2.  The RO should obtain VA records of 
treatment of the appellant for his 
service-connected hepatitis from the San 
Francisco, California, VA Medical Center 
(VAMC), from January 2000 to January 
2001.  The RO should also obtain VA 
records of treatment of the appellant for 
his service-connected hepatitis from VA 
facilities in Pensacola, Florida, from 
August 1998 to June 2001.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.

3.  With regard to the issue of 
entitlement to an initial compensable 
disability rating for hepatitis, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should set forth all pertinent laws 
and regulations, including the amended 
rating criteria for evaluating liver 
disorders, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

4.  With regard to the issue of 
entitlement to a permanent and total 
rating for nonservice-connected pension 
purposes, to include extraschedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(2), the appellant and 
his representative, if any, should be 
furnished a Statement of the Case (SOC) 
and given the opportunity to respond 
thereto.  The appellant should be 
notified of the time limit within which a 
substantive appeal must be filed and 
informed that this issue will not be 
considered by the Board unless a timely 
substantive appeal is received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

